Citation Nr: 0736226	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran engaged in combat with the enemy 
during his active duty service.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in July 
2006, and a substantive appeal was received in September 
2006.  The veteran testified before the RO in December 2005.  
In addition, the veteran testified at a Board hearing at the 
RO (Travel Board) in September 2007.  Transcripts of both 
hearings are of record.

The following decision is based on a finding of fact as to 
one element of the veteran's underlying claim.  The case is 
being remanded to the RO for further development to provide a 
basis for consideration of the remaining elements of the PTSD 
claim.  The Board has therefore listed two separate issues as 
shown on the first page of this decision. 


FINDING OF FACT

The veteran participated in combat with the enemy during his 
active-duty service.


CONCLUSION OF LAW

As a veteran who has engaged in combat with the enemy, the 
veteran's testimony must be viewed as having established a 
claimed stressor.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Service personnel records document service aboard the USS 
FORREST ROYAL in waters contiguous to Vietnam from April 1967 
to August 1967.  A review of the April to June 1967 Deck Log 
Books of the USS FORREST ROYAL shows that on several 
occasions rounds of phosphorous were sprayed.  Further, a May 
1967 Deck Log Book entry refers to the ship coming under 
enemy fire and the ship returning fire.  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  The May 1967 Log Book entry 
appears to satisfy this requirement.  As noted above, service 
records show that the veteran was serving on the USS FORREST 
ROYAL in May 1967.  Under the judicial holding in Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002), the Board finds 
that the veteran did participate in combat with the enemy.  


ORDER

A finding that the veteran participated in combat with the 
enemy is warranted.  The appeal is granted to this extent, 
subject to the following remand directions. 


REMAND

The claims file includes both private and VA medical records 
which refer to PTSD symptoms.  However, the record does not 
appear to clearly show a medical diagnosis of PTSD that 
conforms to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Additional development of the medical 
evidence in this regard is therefore necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
comprehensive VA PTSD examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  The examiner should also be 
informed by the RO that the veteran did 
engage in combat with the enemy in 
connection with his service aboard a Navy 
ship.  Any special psychological testing 
deemed necessary should be accomplished.  
The examiner should clear report whether 
a medical diagnosis of PTSD which 
conforms to DSM-IV is warranted.  If so, 
the examiner should report the stressor 
or stressors which the PTSD is related 
to.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit is not 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


